PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/720,174
Filing Date: May 22, 2015
Appellant(s): Bryan Porter, Jerry K. Orman

__________________
Kristine M. Yates
Reg. No. 75,573
For Appellant




EXAMINER’S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
The appellant argues: Appellant respectfully asserts the Examiner has failed to show that Bansod discloses, in the application server:  the connection service querying a communication stack in the application server for performance statistics about a connection between an application hosed in the application server and one or more of the application resources; and never mentions the communication stack or one operating in an application server (pg. 11).”

The examiner disagrees
Claim 1 in fact recites "the connection service, monitoring, via the querying a communication stack in the application server for performance statistics about a connection between an application hosed in the application server and one or more of the application resources.”
Bansod teaches an application server (Fig. 1 Item 30, see at least ¶17-18), an application hosted on the application server (Fig 1, Item 32; ¶17-18), a connection between the application and application resources (mapped to the connection between the application server and the back end server, see ¶20).  Performance statistics for connections between applications and application resources are monitored (see ¶17, ¶22, ¶23, and ¶36) using Item 34, which is 


The appellant alleges that Bansod does not explicitly indicate “wherein the connection occurs through the communication stack and supports an online session established between the application and a client application over another connection that differs from the connection.”  See appellant’s brief, filed August 18, 2021, pp. 11.  

The examiner disagrees:
Claim 1 in fact recites " the connection service receiving one or more requests from the application to ascertain whether the connection has become degraded, where the connection occurs through the communication stack and support an online session established between the application and a client application over another connection that differs from the connection.” 
The connections are taught in para. 26-27 where an event service is provided to the report events on multiple application servers to detect the status of all external event and allow applications running thereon to make decisions about how to deal with slowness in the connections or failures.  The client applications are monitored by the backend server as suggested in para. 25. Events can be defined within a coarse or fine level of granularity to define the events and grouping them together.  The online session established between the 


The appellant alleges that Bansod does not explicitly indicate “the connection service replying to the application with information indicative of whether the connection has become degraded.”  See appellant’s brief, filed August 18, 2021, pp. 13.  

The examiner disagrees:
Claim 1 in fact recites "the connection service replying to the application with information indicative of whether the connection has become degraded.” 
Bansod suggests in para. 36 that the application can receive from the external event monitor an indication that the errors have crossed a threshold and therefore have become degraded. Bansod also suggests in para. 26 the each event is reported based on multiple application servers.  The individual reports allow application to make decisions on what to do in the event of slowness or failures which also relates to information indicative if a connection has become degraded.  The event monitor in para. 27 determines whether the backend is experiencing a problem and a configuration file is stored with the event data when the connection has experienced a problem or degradation.  The monitor is able to track when events have taken too long to determine system performance and diagnose if there is a problem, see at least para. 24.


The appellant alleges that Bansod does not explicitly indicate “the application selecting a new connection based on the information.”  See appellant’s brief, filed August 18, 2021, pp. 14 and 22.   

The examiner disagrees:
Claim 1 in fact recites "the application selecting a new connection based on the information.” 
Bansod discloses selecting a new application connection in paras. 35-36 where the application takes action based on monitored events to determine if they exceed a threshold.  The application server can choose to deny access to application functions related to such events until such time as errors associated with the event has been cleared. When/if the backend server is rebooted or particular service features are no longer being used then when the services resumes it would necessarily require new connections with the backend server providing the request service features.


The appellant alleges on pp. 19 that Bansod does not explicitly indicate “query, by the connection service, a communication stack in the application server for performance statistics about a connection between an application hosted in the application server and one or more application resources.”

The examiner disagrees:
Claim 10 in fact recites "the connection service, monitoring, via the querying a communication stack in the application server for performance statistics about a connection between an application hosed in the application server and one or more of the application resources.”



The appellant alleges on pp. 20 that Bansod does not explicitly indicate “wherein the connection between the application and one or more of the application resources occurs through the communication stack and supports an online session established between the application and a client application over another connection that differs from the connection.”

The examiner disagrees:
Claim 10 in fact recites " the connection service receiving one or more requests from the application to ascertain whether the connection has become degraded, where the connection occurs through the communication stack and support an online session established between the application and a client application over another connection that differs from the connection.” 



The appellant alleges on pp. 22 that Bansod does not explicitly indicate “select, by the application, a new connection based at least on the information.”

The examiner disagrees:
Claim 1 in fact recites "the application selecting a new connection based on the information.” 
Bansod discloses selecting a new application connection in paras. 35-36 where the application takes action based on monitored events to determine if they exceed a threshold.  The application server can choose to deny access to application functions related to such events until such time as errors associated with the event has been cleared. When/if the backend server is rebooted or particular service features are no longer being used then when the services resumes it would necessarily require new connections with the backend server providing the request service features.






Requirement to pay appeal forwarding fee

In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,
/CLARENCE MCCRAY/
Examiner, Art Unit 2458



Conferees:


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        

/SM A RAHMAN/Primary Examiner, Art Unit 2458